                  Case 6:08-cr-00012-LGW-CLR Document 612 Filed 04/01/19 Page 1 of 1
OASD First Step Act Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(B)         Page I of2(Page 2 Not for Public Disclosure)

                                        United States District Court
                                                                         for the

                                                      Southern     District of    Georgia
                                                              Statesboro Division                                               FILED
                                                                                                                         Scott L. Poff, Clerk
                                                                                                                      United States District Court

                    United States of America                                                                      By casbell at 11:01 am, Apr 01, 2019
                                   V.

                                                                                 Case No:       6:08-cr-00012-2
                            Maurice Fields
                                                                                 USMNo:          13657-021
Date of Original Judgment:         September 15, 2009
Date of Previous Amended Judgment: October 22,2015                               David Newland Ghazi
(Use Date ofLast Amended Judgment ifAny)                                         Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                                         PURSUANT TO 18 U.S.C.§ 3582(c)(1)(B)

          Upon motion of I3 the defendant D the Director ofthe Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(1)(B)for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the First Step Act of2018 pursuant to Pub. L. No. 115-391, and
having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10 and the
sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
          S DENIED,            n GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected i
    iastjudgment issued) of                                             months is reduced to
                                              (Complete Parts I and II ofPage 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                                er 15        39, shall remain in effect.

IT IS SO ORDERED.


Order Date:
                                                                                                          Judge s signature


Effective Date:                                                                     lEY WOOD
                                                                                             DISTRICT JUDGE
                     (ifdifferentfrom order date)                                                    Printed name and title
